UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1405



SOLOMON OLADEJI AKIODE,

                                                        Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A29-846-895)


Submitted:   September 8, 2000        Decided:   September 15, 2000


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Beverly Yeskoli, HYDER & GALSTON, Norfolk, Virginia, for
Petitioner.   David W. Ogden, Acting Assistant Attorney General,
Kristen A. Giuffreda, Anh-Thu P. Mai, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Solomon Oladeji Akiode seeks review of the Board of Immigra-

tion Appeals’ (“Board”) decision and order dismissing his appeal

from the immigration judge’s denial of his application for asylum

and withholding of deportation. Our review of the record discloses

that the Board properly found that Akiode failed to establish a

well-founded fear of persecution.    Accordingly, we affirm on the

reasoning of the Board. See Akiode v. INS, No. A29-846-895 (B.I.A.

Mar. 10, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2